UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam New Jersey Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: February 29, 2008 Item 1. Schedule of Investments: Putnam New Jersey Tax Exempt Income Fund The fund's portfolio 2/29/08 (Unaudited) Key to abbreviations AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FRB Floating Rate Bonds FRN Floating Rate Notes FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized MUNICIPAL BONDS AND NOTES (98.0%)(a) Principal Rating(RAT) amount Value New Jersey (84.2%) Atlantic Cnty., COP (Pub. Fac. Lease Agreement), FGIC, 7.4s, 3/1/10 Aa3 $2,000,000 $2,165,440 Bayonne, G.O. Bonds (School Bldg.), FSA, 5s, 7/15/25 (SEG) Aaa 2,009,000 2,008,879 Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds (The Evergreens), 5 5/8s, 1/1/38 BB+/P 450,000 388,899 Casino Reinvestment Dev. Auth. Rev. Bonds, Ser. A, MBIA, 5 1/4s, 6/1/21 Aaa 5,405,000 5,565,150 Essex Cnty., Impt. Auth. Rev. Bonds, Ser. 06, AMBAC, 5 1/4s, 12/15/20 Aaa 1,000,000 1,038,660 Freehold Twp., Board of Ed. G.O. Bonds, MBIA, 5s, 2/15/15 Aaa 200,000 213,518 Freehold, Regl. High School Dist. G.O. Bonds, FGIC, 5s, 3/1/19 AA 1,500,000 1,553,910 Hillsborough Twp., School Dist. G.O. Bonds, FSA, 5 3/8s, 10/1/21 Aaa 1,720,000 1,835,464 Jersey City, Swr. Auth. Rev. Bonds, AMBAC, 6 1/4s, 1/1/14 Aaa 1,700,000 1,853,527 Lafayette Yard, Cmnty. Dev. Rev. Bonds (Hotel/Conference Ctr.), MBIA, 6 1/8s, 4/1/16 (Prerefunded) Aaa 890,000 957,925 Middlesex Cnty., Impt. Auth. Lease Rev. Bonds (Perth Amboy Muni. Complex), FGIC, 5s, 3/15/31 A3 1,500,000 1,446,315 (North Brunswick Twp.), Ser. A, FGIC, 5s, 10/1/20 A1 1,000,000 1,010,950 Middlesex Cnty., Util. Auth. Swr. Rev. Bonds, Ser. A, MBIA, 6 1/4s, 8/15/10 Aaa 1,610,000 1,664,305 Millburn Twp., Board of Ed. G.O. Bonds, 5.35s, 7/15/17 Aa1 1,150,000 1,261,700 Monroe Twp., Muni. Util. Auth. Middlesex Cnty., Rev. Bonds, FGIC 5 1/8s, 2/1/17 Aa2 505,000 516,938 5 1/8s, 2/1/17 (Prerefunded) Aa2 495,000 523,621 New Brunswick Pkg. Auth. Rev. Bonds, Ser. A, MBIA, 5s, 9/1/24 Aaa 1,225,000 1,226,948 Newark, Hsg. Auth. Rev. Bonds (Port Auth. Newark Marine Term.), MBIA, 5 1/4s, 1/1/22 (Prerefunded) Aaa 2,260,000 2,450,473 NJ Econ. Dev. Auth. FRN (School Fac. Construction), Ser. Q-3, AMBAC, 4.97s, 3/1/23 Aaa 2,000,000 2,000,000 NJ Econ. Dev. Auth. Rev. Bonds (Cedar Crest Village, Inc.), Ser. A, U.S. Govt. Coll., 7 1/4s, 11/15/31 (Prerefunded) AAA/P 1,000,000 1,142,490 (Newark Arpt. Marriot Hotel), 7s, 10/1/14 Ba1 1,300,000 1,301,261 (First Mtge. Presbyterian Home), Ser. A, 6 3/8s, 11/1/31 BB/P 1,500,000 1,435,530 (Burlington Coat Factory), 6 1/8s, 9/1/10 A1 1,010,000 1,011,879 (Franciscan Oaks), 5 3/4s, 10/1/23 BB/P 1,755,000 1,668,356 (Cigarette Tax), 5 1/2s, 6/15/24 Baa2 2,950,000 2,690,813 (NJ Performing Arts Ctr.), Ser. C, AMBAC, 5 1/2s, 6/15/13 Aaa 1,500,000 1,511,190 (School Fac.), Ser. U, 5s, 9/1/37 AA- 2,000,000 1,874,240 Ser. U, FSA, 5s, 9/1/32 Aaa 1,000,000 975,180 (School Fac. Construction), Ser. P, 5s, 9/1/30 AA- 2,040,000 1,980,983 (Motor Vehicle), Ser. A, MBIA, 5s, 7/1/27 Aaa 3,000,000 2,846,670 (School Fac. Construction), Ser. L, FSA, 5s, 3/1/24 Aaa 400,000 401,168 (School Fac. Construction), Ser. L, FSA, 5s, 3/1/23 Aaa 2,545,000 2,567,396 NJ Econ. Dev. Auth. Retirement Cmnty. Rev. Bonds (Seabrook Village, Inc.), 5 1/4s, 11/15/36 BB-/P 200,000 164,318 NJ Econ. Dev. Auth. Solid Waste Rev. Bonds (Disp. Waste Mgt.), 5.3s, 6/1/15 BBB 1,500,000 1,516,530 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (Gen. Hosp. Ctr.-Passaic Inc.), FSA, U.S. Govt. Coll., 6 3/4s, 7/1/19 (Prerefunded) Aaa 5,000,000 5,943,150 (Atlantic City Med.), 6 1/4s, 7/1/17 A+ 560,000 591,758 (Atlantic City Med.), 6 1/4s, 7/1/17 (Prerefunded) A+ 440,000 487,001 (St. Peters U. Hosp.), 5 3/4s, 7/1/37 Baa2 760,000 707,112 (United Methodist Homes), Ser. A, 5 3/4s, 7/1/29 BB+ 1,750,000 1,603,280 (Atlantic City Med.), 5 3/4s, 7/1/25 A+ 695,000 707,420 (Atlantic City Med.), 5 3/4s, 7/1/25 (Prerefunded) A+ 555,000 603,263 (Hunterdon Med. Ctr.), Ser. A, 5 1/4s, 7/1/25 A- 700,000 683,613 (Englewood Hosp.), MBIA, FHA Insd., Ser. A, 5 1/4s, 8/1/16 Aaa 1,655,000 1,735,019 (Englewood Hosp.), MBIA, FHA Insd., 5 1/4s, 2/1/16 Aaa 1,615,000 1,691,083 (Hlth. Care Fac. Good Shepherd), 5.1s, 7/1/21 AA 1,010,000 956,712 (Hunterdon Med. Ctr.), Ser. B, 5s, 7/1/36 A- 500,000 438,530 (Englewood Hosp.), MBIA, FHA Insd., 5s, 8/1/31 Aaa 1,250,000 1,195,138 (Hunterdon Med. Ctr.), Ser. B, 5s, 7/1/26 A- 510,000 469,481 (South Jersey Hosp.), 5s, 7/1/25 A3 2,430,000 2,251,687 (Atlanticare Regl. Med. Ctr.), 5s, 7/1/23 A+ 1,500,000 1,448,490 (Hunterdon Med. Ctr.), Ser. B, 5s, 7/1/19 A- 595,000 596,565 (Children's Specialized Hosp.), Ser. A, 5s, 7/1/18 Baa3 1,000,000 977,860 NJ State G.O. Bonds FGIC, 6s, 2/15/11 AAA 4,065,000 4,395,403 5s, 6/1/27 AA 1,500,000 1,469,025 NJ State Rev. Bonds (Trans. Syst.), Ser. C, AMBAC, zero %, 12/15/24 Aaa 2,400,000 913,416 NJ State Bldg. Auth. Rev. Bonds, Ser. A 5 1/8s, 6/15/19 (Prerefunded) AA- 2,055,000 2,155,921 5 1/8s, 6/15/18 (Prerefunded) AA- 1,455,000 1,526,455 NJ State Edl. Fac. Auth. FRN (Kean U.), Ser. E-1, FGIC, 9s, 7/1/37 A 1,000,000 1,000,000 NJ State Edl. Fac. Auth. Rev. Bonds (Georgian Court College), Ser. C, U.S. Govt. Coll., 6 1/2s, 7/1/33 (Prerefunded) AAA 1,250,000 1,422,775 (Fairleigh Dickinson), Ser. C, 6s, 7/1/20 BBB-/F 1,000,000 1,022,020 (Fairleigh Dickinson), Ser. C, 5 1/2s, 7/1/23 BBB-/F 1,000,000 969,730 (Georgian Court U.), Ser. D, 5 1/4s, 7/1/27 Baa1 1,000,000 962,340 (Rowan U.), Ser. B, FGIC, 5s, 7/1/31 (Prerefunded) A+ 1,600,000 1,708,592 (Ramapo College of NJ), Ser. E, FGIC, 5s, 7/1/28 (Prerefunded) A 3,590,000 3,865,425 (Richard Stockton College), Ser. F, MBIA, 5s, 7/1/27 Aaa 1,980,000 1,924,897 (Richard Stockton College), Ser. F, MBIA, 5s, 7/1/26 Aaa 1,980,000 1,933,430 (William Patterson U.), Ser. A, FGIC, 5s, 7/1/22 A2 1,110,000 1,112,908 (Rowan U.), Ser. C, MBIA, 5s, 7/1/21 (Prerefunded) Aaa 1,565,000 1,685,067 (Higher Ed. Cap. Impt. Fund), Ser. A, FSA, 5s, 9/1/17 Aaa 4,315,000 4,529,283 NJ State Hsg. & Mtge. Fin. Agcy. Rev. Bonds Ser. E1, FSA, 5.7s, 5/1/20 Aaa 410,000 415,240 (Home Buyer), Ser. AA, MBIA, 5.3s, 4/1/26 Aaa 235,000 235,150 NJ State Hwy. Auth. Rev. Bonds (Garden State Pkwy.) 6.2s, 1/1/10 (Prerefunded) AAA 1,095,000 1,140,683 5 5/8s, 1/1/30 (Prerefunded) AAA 3,000,000 3,179,040 NJ State Tpk. Auth. Rev. Bonds Ser. A, FSA, 5s, 1/1/20 Aaa 6,000,000 6,140,220 Ser. C, MBIA, 6 1/2s, 1/1/16 (Prerefunded) Aaa 4,000,000 4,554,240 North Bergen Twp., Muni. Util. Auth. Swr. Rev. Bonds, MBIA zero %, 12/15/27 Aaa 1,005,000 312,404 zero %, 12/15/26 Aaa 1,000,000 330,250 Northern Burlington Cnty., Regl. School Dist. G.O. Bonds, FGIC, 5 1/4s, 4/1/17 Aa2 1,130,000 1,212,535 Ocean City, Util. Auth. Waste Wtr. Rev. Bonds, MBIA, 5 1/4s, 1/1/22 Aaa 2,000,000 2,067,520 Rutgers State U. COP, AMBAC, 5s, 1/1/24 Aaa 1,800,000 1,767,078 Rutgers State U. Rev. Bonds Ser. A, 6.4s, 5/1/13 AA 4,500,000 4,846,005 Ser. E, FGIC, 5s, 5/1/25 AA 1,330,000 1,316,328 Salem Cnty., Poll. Control Fin. Auth. Rev. Bonds, Ser. A, 5 3/4s, 4/1/31 Baa1 1,250,000 1,184,313 South Jersey Port. Corp. Rev. Bonds, 5.2s, 1/1/23 A 1,250,000 1,225,875 Stony Brook, Regl. Swr. Rev. Bonds, Ser. B, 5.45s, 12/1/12 Aa2 1,000,000 1,049,270 Tobacco Settlement Fin. Corp. Rev. Bonds 6 3/8s, 6/1/32 (Prerefunded) Aaa 1,500,000 1,669,230 6s, 6/1/37 (Prerefunded) Aaa 4,500,000 4,963,590 Ser. 1A, 5s, 6/1/29 BBB 5,200,000 4,408,456 Ser. 1A, 4 1/2s, 6/1/23 BBB 3,115,000 2,772,475 4 3/8s, 6/1/19 (Prerefunded) Aaa 490,000 492,269 Trenton, Pkg. Auth. Rev. Bonds, FGIC, 5 1/2s, 4/1/30 (Prerefunded) A3 2,500,000 2,635,950 U. of Medicine & Dentistry Rev. Bonds, Ser. E, MBIA, 6 1/2s, 12/1/12 (Prerefunded) Aaa 4,000,000 4,337,120 New York (3.1%) Port Auth. NY & NJ Rev. Bonds, Ser. 93rd, 6 1/8s, 6/1/94 AA- 5,000,000 5,382,600 Port. Auth. NY & NJ Special Oblig. Rev. Bonds (Kennedy Intl. Arpt. - 5th Installment), 6 3/4s, 10/1/19 BB+/P 600,000 601,470 Pennsylvania (4.7%) Delaware River Joint Toll Bridge Comm. Rev. Bonds 5 1/4s, 7/1/14 A2 540,000 575,505 5 1/4s, 7/1/14 (Prerefunded) A2 710,000 767,318 Delaware River Port Auth. Rev. Bonds (Port Dist.), Ser. B, FSA, 5 5/8s, 1/1/26 Aaa 7,500,000 7,616,625 Puerto Rico (6.0%) Cmnwlth. of PR, FRB, Ser. A-9, AGO, 12s, 7/1/34 Aaa 2,000,000 2,000,000 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), Ser. A, 5s, 7/1/34 Baa3 2,500,000 2,252,294 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. W, 5 1/2s, 7/1/15 A- 1,000,000 1,061,730 Ser. X, 5 1/2s, 7/1/13 A- 555,000 586,380 Cmnwlth. of PR, Gtd., Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. I 5 1/4s, 7/1/29 Baa3 570,000 546,670 5 1/4s, 7/1/29 (Prerefunded) Baa3 680,000 733,727 PR Hsg. Fin. Corp. Rev. Bonds, Ser. B, GNMA Coll, FNMA Coll, FHLMC Coll., 4.45s, 6/1/27 Aaa 585,000 585,158 Cmnwlth. of PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,040,070 PR Muni. Fin. Agcy. G.O. Bonds, Ser. A, 5 1/4s, 8/1/24 Baa3 1,250,000 1,209,888 U. of PR Rev. Bonds, Ser. P, 5s, 6/1/24 Baa2 1,500,000 1,380,165 TOTAL INVESTMENTS Total investments (cost $185,006,001) (b) FUTURES CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Long) 41 $4,808,531 Jun-08 $101,578 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Lehman Brothers Special Financing, Inc. $2,750,000 (F) 4/15/08 - 4.09% minus Municipal Market Data $(411,070) index AAA municipal yields 10 Year rate (F) Is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $190,961,027 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at February 29, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 29, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $185,006,001, resulting in gross unrealized appreciation and depreciation of $6,241,087 and $4,197,772, respectively, or net unrealized appreciation of $2,043,315. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at February 29, 2008. At February 29, 2008, liquid assets totaling $5,219,601 have been designated as collateral for open swap and futures contracts. The dates shown on debt obligations are the original maturity dates. The rates shown on FRB and FRN are the current interest rates at February 29, 2008. The fund had the following sector concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): State Government 17.9% Transportation 16.9 Education 15.4 Healthcare 14.6 Local government 10.7 The fund had the following insurance concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): MBIA 19.3% FSA 17.0 FGIC 12.8 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam New Jersey Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2008
